Citation Nr: 0805121	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a post-traumatic headache disorder. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1989 and from January 2004 to July 2004.  He also had 
additional periods of service with the Army Reserve in Texas 
and Illinois.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for a 
headache disorder and denied service connection for the back 
disability. 

The veteran appeared before the undersigned Veterans Law 
Judge in a video conference hearing between the Board and 
the RO in March 2007 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

The issue of service connection for a back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's headache disorder has been manifested 
throughout the appellate period by weekly attacks of 
headaches that are consistent with migraines, including 
nausea and photophobia, with at least one prostrating attack 
per month.  

2.  The evidence does not support a finding that the 
veteran's headache disorder produces very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for post-traumatic 
headache disorder are met for the length of the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic 
Code 8199-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of information and evidence necessary 
to establish an initial evaluation; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  
 
Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in July 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.


Disability Evaluations

The veteran seeks a higher initial evaluation for his 
headache disorder.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

By the October 2004 rating decision on appeal, service 
connection was established for post-traumatic headache 
disorder effective in July 2004.  It was evaluated as 10 
percent disabling.  The veteran's appeal stems from a 
disagreement with his initial rating.  As such, the Board 
will consider whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Post-traumatic headache disorder is not listed in the 
Schedule.  Accordingly, the veteran's disability was rated 
under the criteria for migraines, a closely related disease 
in which not only the functions affected, but the anatomical 
localization and symptomatology were closely analogous.  
38 C.F.R. § 4.20 (2007).  According to the policy in the 
Schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 
2 digits will be selected from that part of the schedule 
most closely identifying the part of the body involved, and 
the last 2 digits will be "99."  38 C.F.R. § 4.27 (2007).  
For example, in this case, Diagnostic Code 8199 is used to 
identify unlisted neurological conditions.

The veteran's post-traumatic headaches were rated 
analogously to migraine headaches, found in DC 8100.  Under 
that criteria, a 10 percent evaluation is assigned when 
there are characteristic prostrating attacks averaging one 
in two months over the last several months.  38 C.F.R. 
§ 4.124a, DC 8100.  A 30 percent evaluation is warranted 
when the evidence demonstrates characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Id.  The maximum 50 percent rating requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.  

In his August 2006 VA Form 9 and in his March 2007 hearing 
before the undersigned, the veteran argued that his symptoms 
were commensurate with those contemplated by the 30 percent 
rating.  Specifically, he testified that he has headache 
attacks three to four times per week, which often 
necessitate that he lie down in a dark place for relief.  He 
also reported that his company has been accommodating with 
his disability, allowing him to retreat to a quiet, dark 
office when necessary.  Written statements and leave reports 
show that on a few occasions, the veteran has taken sick 
leave due to his service-connected disability.  

These statements are consistent with the veteran's August 
2004 examination, at which time he also reported headaches 
about four times per week, with associated light 
sensitivity.  He reported they last for one to two hours at 
a time.  A January 2005 medical statement from the veteran's 
treating physician characterized his headaches as consistent 
with migraines, as they were accompanied by nausea and 
photophobia.  He also noted that the veteran was prescribed 
anti-migraine medication.  In the veteran's March 2005 
notice of disagreement, he explained that while he has 
several headaches per week, he has two or three per month 
that are of such severity as to keep him in bed.

Based on this evidence, the veteran's symptoms more nearly 
approximate those contemplated by the higher, 30 percent, 
rating.  While he has weekly attacks that last one or two 
hours, he has at least one prostrating attack per month, 
requiring complete isolation for relief.  His disability, 
however, is not so severe as to be productive of severe 
economic inadaptability.  As noted, the veteran testified 
that his employer has been accommodating with respect to 
providing a quiet, dark office in which the veteran may rest 
if an attack occurs.  The veteran also has been able to take 
sick leave on occasion when necessary.  In sum, while the 
disability has increased in severity, the veteran has been 
able to adapt to the limitations it has created.  Further, 
the severity has remained relatively stable throughout his 
appeal; therefore, staged ratings are not necessary.  The 
veteran's disability has consistently met the requirements 
of the 30 percent rating.  The 30 percent rating, and no 
higher, is appropriate for the length of the appellate 
period.  


ORDER

A 30 percent rating for a post-traumatic headache disorder 
is granted, subject to regulations applicable to the payment 
of monetary benefits.


REMAND

The veteran seeks service connection for degenerative disc 
disease of the lumbosacral spine.  Specifically, he contends 
that his period of service in Iraq in 2004 aggravated his 
preexisting back disorder.  In August 2004, he underwent a 
VA examination in conjunction with his claim.  The examiner 
essentially opined that although the veteran's disorder 
increased in severity during that period of service, it was 
not permanently aggravated beyond its normal progression.  
In finding this, the examiner indicated that "there appears 
to be no neurological deficits or acute fracture" that would 
have caused such permanent aggravation.  It is unclear 
whether the physician was referring to current neurological 
findings or in-service findings. 

In response to this evidence, the veteran submitted the 
opinion of a private physician, dated in May 2005.  This 
doctor indicated that the veteran does in fact have 
neurological deficit.  Furthermore, a review of the service 
medical records reveals that neurological findings were made 
in May and June 2004, prior to the veteran's separation.  
Thus, the findings of the August 2004 VA opinion are called 
into question.

The May 2005 opinion concluded that the veteran's service 
aggravated his preexisting back disorder.  However, the 
opinion failed to provide a basis for this conclusion.  As 
the Board is not in a position to render medical diagnoses 
or opinions, a contemporaneous examination and opinion is 
required to resolve this issue.  
As a final matter, it appears from the May 2005 private 
opinion that the doctor has provided treatment for the 
veteran's back disorder.  An attempt must be made to obtain 
any outstanding clinical records.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving the appropriate release, 
obtain any outstanding medical records from Dr. 
K.M.K. relating to treatment for the veteran's 
low back.

2.  Schedule the veteran for a VA neurological 
examination to determine the nature of his 
current lumbosacral spine disorder.  Of 
specific interest is whether there are 
objective findings of neurological deficit.  
All testing deemed necessary should be 
conducted and the results reported in detail.  
In conjunction with a review of the claims 
file, the examiner is asked to render an 
opinion as to whether it is at least as likely 
as not that the veteran's preexisting back 
disorder increased in severity during service.  
If it did increase in severity, the examiner is 
asked to determine whether it is at least as 
likely as not that the increase was due to the 
natural progress of the condition, or whether 
the veteran's service is responsible for the 
level of increased severity.  

Specific attention is invited to the following: 
the June 2003 pre-deployment examination in the 
service medical records packet; the April to 
May 2004 treatment for the low back disorder 
tabbed in the service medical records packet; 
and the two opinions referenced above regarding 
aggravation (VA in August 2004; private in May 
2005).

The examiner is reminded that the term "as 
likely as not" does not mean "within the realm 
of medical possibility," but rather that the 
evidence of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
proposition as it is to find against it.  A 
rationale for any opinion offered must be 
included in the report.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative should 
be afforded the applicable time period in which 
to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


